DETAILED ACTION
Election/Restrictions
Claim 16 is directed to an allowable product. Claims 21 and 22, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 06, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xavier Pillai, Ph.D. on March 2, 2022.

In claim 16, line 2, the language “components (A) to (C)” has been deleted;
In claim 16, lines 20, 21, 22 and 23, the awkward term “means” has been replaced with the more appropriate term --agents--; and 
In claim 22, line 2, the language “monomer (a3)” has been deleted and replaced with the language --the mixture of terephthalic acid and isophthalic acid--.
Reasons for Allowance
Upon further review and consideration of the prior art of record, it is believed that the present claims are deemed allowable over said prior art.  US 2018/0171074 (Wiedemann et al) discloses a polyamide composition comprising an amorphous polyamide and a further homopolyamide, wherein none of the listed polyamides defining said further homopolyamide [0054] fall within the scope of the presently claimed partially crystalline polyamide (B).  There is no disclosure or suggestion to one having ordinary skill in the art to substitute the homopolyamides listed by Wiedemann et al with any of the presently claimed polyamides (B).  Moreover, Applicants’ results per Table 3 show that use of the presently claimed partially crystalline polyamides (B) provide improved properties, e.g., haze and light transmission, as compared to the PA 12 listed by Wiedemann et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765